Case 8:19-cv-01257-JFW-PJW Document 49-1 Filed 12/02/19 Page 1 of 3 Page ID #:357



    1   Richard J. Grabowski (State Bar No. 125666)
        Ryan D. Ball (State Bar No. 321772)
    2   Jack Williams IV (State Bar No. 309154)
        JONES DAY
    3   3161 Michelson Drive, Suite 800
        Irvine, California 92612
    4   Tel: 949.851.3939
        Fax: 949.553.7539
    5   Email: rgrabowski@jonesday.com
        Email: rball@jonesday.com
    6   Email: jackwilliams@jonesday.com
    7   Attorneys for Defendant
        EXPERIAN INFORMATION
    8   SOLUTIONS, INC.
    9                       UNITED STATES DISTRICT COURT
   10                     CENTRAL DISTRICT OF CALIFORNIA
   11

   12   BRYCE ABBINK,                          Case No. 8:19-cv-01257-JFW-PJWx
   13                  Plaintiff,              Hon. John F. Walter
   14         v.                               DECLARATION OF RYAN BALL IN
                                               SUPPORT OF JOINT STIPULATION
   15   EXPERIAN INFORMATION                   TO EXTEND THE DEADLINE TO
        SOLUTIONS, INC., et al.,               FILE PLAINTIFF’S MOTION FOR
   16                                          CLASS CERTIFICATION
   17
                       Defendants.

   18                                          Complaint filed: June 21, 2019
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                                BALL DECL. ISO STIPULATION
                                                               Case No. 8:19-cv-01257-JFW-PJWx
Case 8:19-cv-01257-JFW-PJW Document 49-1 Filed 12/02/19 Page 2 of 3 Page ID #:358



    1          I, Ryan Ball, declare as follows:
    2          1.        I am an attorney at Jones Day, lead counsel for Defendant Experian
    3   Information Solutions, Inc. (“Experian”) in the above-titled action. I make this
    4   declaration in support of the parties’ Stipulation to Extend the Deadline to File
    5   Plaintiff’s Motion for Class Certification. I have personal knowledge of the matters
    6   set forth herein, and if called upon as a witness, could and would competently testify
    7   thereto.
    8          2.        The parties have been actively litigating this case and working
    9   cooperatively and efficiently to the greatest extent possible. Plaintiff Bryce Abbink
   10   (“Plaintiff”) has served Experian with his Requests for Production (Set One),
   11   Interrogatories (Set One), Requests for Production (Set Two), Interrogatories (Set
   12   Two), and Requests for Admission (Set One), to which Experian has responded.
   13          3.        Experian served Plaintiff with its Requests for Production (Set One) and
   14   Interrogatories (Set One), to which Plaintiff has responded.
   15          4.        On November 21, 2019, Plaintiff’s counsel deposed Experian’s Federal
   16   Rule of Civil Procedure 30(b)(6) witness regarding issues related to class
   17   certification.
   18          5.        On December 6, 2019, I will depose Plaintiff.
   19          6.        On November 14, 2019, Plaintiff’s counsel emailed me, detailing
   20   numerous discovery disputes concerning Experian’s discovery responses, including
   21   those related to class discovery issues.
   22          7.        At my direction, on November 22, 2019, Justin Potesta, an attorney in
   23   my firm and also counsel of record for Experian in this case, emailed Plaintiff’s
   24   counsel, explaining Experian’s position concerning the discovery disputes.
   25          8.        Consistent with Magistrate Judge Patrick J. Walsh’s informal discovery
   26   dispute procedures, I met and conferred with Plaintiff’s counsel by telephone on
   27   Tuesday, November 26, 2019, and reached a resolution regarding some, but not all,
   28   of the parties’ disputes. As for the remaining disputes, the parties are aiming to
                                                                          BALL DECL. ISO STIPULATION
                                                                         Case No. 8:19-cv-01257-JFW-PJWx
                                                    -2-
Case 8:19-cv-01257-JFW-PJW Document 49-1 Filed 12/02/19 Page 3 of 3 Page ID #:359



    1   schedule a conference with Judge Walsh during the week of December 9 in
    2   accordance with his practices.
    3          9.     The parties require additional time to work through the remaining
    4   discovery disputes that involve the scope of class discovery. This additional time
    5   will allow the parties to resolve their disputes prior to briefing class certification,
    6   which will potentially avoid the need for unnecessary motion practice and wasted
    7   judicial efforts.
    8          10.    The parties’ outstanding discovery dispute is directly related to class
    9   discovery and may impact the arguments made on class certification. In light of these
   10   disputes, Plaintiff requires additional time to draft his motion for class certification.
   11          11.    The current deadline of December 16, 2019 also requires the parties to
   12   prepare their respective briefs during multiple federal holidays at the end of
   13   December and beginning of January, and will require the parties to brief class
   14   certification before a resolution to class discovery issues is reached.
   15          12.    The extension of the class certification deadline sought in the parties’
   16   stipulation is not being sought for any improper purpose and will not disrupt any
   17   other deadline. To the contrary, the requested extension will conserve the resources
   18   of the parties and the Court, and will potentially avoid the need for additional or
   19   supplemental briefing related to class certification.
   20          I declare under penalty of perjury under the laws of the United States of
   21   America that the foregoing is true and correct.
   22          Executed this the 2nd day of December, 2019 at Irvine, California
   23
                                                        By: /s/ Ryan Ball
   24                                                     Ryan Ball
   25

   26

   27

   28
                                                                        BALL DECL. ISO STIPULATION
                                                                       Case No. 8:19-cv-01257-JFW-PJWx
                                                  -3-
